DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/13/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura et al. (US 2017/0346075 A1, relied upon as a translation of WO/2016/132872 published 8/25/2016, hereafter Mimura).
With regard to claim 1, Mimura teaches a solid electrolyte composition comprising: 
an inorganic solid electrolyte having an ion conductivity of a metal belonging to group I or II of the periodic table [0010]; 
a binder [0010];
a dispersion medium [0010]; and 
a solvent having a nitrogen atom (nitrile compound) in a chemical structure [0030],
wherein the binder is constituted by a polymer having an acyclic siloxane structure represented by formula I [0183] and a partial structure represented by formula II (A-10 or A-24) [0109-0110].
With regard to claims 3 and 7, Mimura teaches an RP group that may be an alkyl group (which would read on claimed formula 3) with 1 to 3 carbon atoms (which would fall within and anticipate the range of claim 7) [0180, 0183].
With regard to claims 4-5, Mimura teaches partial structures that would read on the claimed formulas (repeating C-C-O sections of formulas a11-a15) [0109-0110].
With regard to claim 6, Mimura teaches divalent linking groups including a heteroatom (oxygen bonded to C=O section in compounds b-1 and a11 for example) [0086-0110] 
With regard to claim 8, Mimura teaches a cyano group [0027].
With regard to claim 9, Mimura teaches divalent linking groups including an oxygen atom (oxygen bonded to C=O section in compounds b-1 and a11 for example) [0086-0110].
With regard to claim 10, Mimura teaches the solvent has a carbonyl group (carbonate solvents) [0209].
With regard to claim 11, Mimura teaches 0.1 parts by mass to 20 parts by mass of the binder with respect to 100 parts by mass of the inorganic solid electrolyte [0029].
With regard to claim 12, Mimura teaches an active material [0028].
With regard to claim 13, Mimura teaches a conductive agent (aid) [0276].
With regard to claim 14, Mimura teaches a sulfide based inorganic solid electrolyte [0052].
With regard to claim 15, Mimura teaches lithium salts [0218].
With regard to claim 16, Mimura teaches the solid electrolyte composition according to claim 1 (as detailed in the rejection of claim 1 above) and further teaches it may be used as a layer to form a solid electrolyte containing sheet [0010, 0030-0032, 0109-0110, 0183].
With regard to claim 17, Mimura teaches an all solid state secondary battery comprising:
a positive electrode active material layer;
 	a negative electrode active material layer; and
a solid electrolyte layer, wherein at least one layer of the positive electrode active material layer, the negative electrode active material layer, or the solid electrolyte layer is the solid electrolyte containing sheet according to claim 16 (as detailed in the rejection of claims 1 and 16 above) [0010, 0030-0032, 0109-0110, 0183].
With regard to claim 18, Mimura teaches the solid electrolyte composition according to claim 1 (as detailed in the rejection of claim 1 above) [0010, 0030-0032, 0109-0110, 0183] and further teaches a method of applying (disposing) the composition onto a base material (metal foil) to form a layer made of the solid electrolyte composition [0033].
With regard to claim 19, Mimura teaches the solid electrolyte composition according to claim 1 (as detailed in the rejection of claim 1 above) [0010, 0030-0032, 0109-0110, 0183] and further teaches a method of manufacturing an all solid state secondary battery using the method of applying (disposing) the composition onto a base material (metal foil) to form a layer made of the solid electrolyte composition [0033].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mimura et al. (US 2017/0346075 A1, relied upon as a translation of WO/2016/132872 published 8/25/2016, hereafter Mimura).
With regard to claim 2, Mimura teaches a molecular weight of 30,000 or less (which encompasses and obviates the claimed range) [0110, 0183].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724      

/STEWART A FRASER/Primary Examiner, Art Unit 1724